Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 12/10/2021 has been considered.
Claims 1, 7, 8, 12, and 18 are amended. Claims 1-20 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-12, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2019/0295158 to Wu.
With regard to claims 1 and 18, Wu discloses a method comprising: 
establishing, using a plurality of electronic transactions of a user, a geo-temporal trajectory of the user (paragraphs 42 and 45-46, the user stops at establishment 202 (a gas station) in order to get gas, which creates a transaction record (i.e., for the purchase of the gas). the user goes to a job site for the day (Establishment 210) where the user buys lunch from a local vendor, thereby creating another transaction record. the user then travels to establishment 216, which is a restaurant, where the user eats dinner and creates another transaction record), wherein the geo-temporal trajectory comprises data that represents a continuous mapping of locations of a user along a physical path in space and corresponding times at which the user is at the locations (paragraphs 37-39, User position data may generally include one or more positions and associated timestamp(s) for the one or more positions. user position data may be collected by a mobile application running on the user's mobile device (e.g., smartphone) and thereafter may be sent to application 120 through a network (e.g., network 102). The mileage tracking application may record user position data at some predetermined interval (e.g., every thirty seconds), or the interval may be dynamic (e.g., based on speed of the user, where the interval is shorter as the speed increases). The mobile application (e.g., mileage tracking application) records user position data (e.g., satellite-based position data) as well as timestamps. In some embodiments, the mobile the geo-temporal trajectory comprises data that represents a continuous mapping of locations of a user along a physical path in space and corresponding times at which the user is at the locations”); 
forming a first data structure by sub-dividing the geo-temporal trajectory into a plurality of segments comprising a plurality of subsets of the plurality of electronic transactions along the geo-temporal trajectory, wherein sub-dividing is performed with respect to a selected feature (paragraphs 20, 23, 37-39, 42-43, and 45, Radius 240A may define the threshold distance within which establishments are considered for matching to transactions, as described above. The mileage tracking application on the user's mobile device may log a second trip for the user with a starting point at satellite position 250 (e.g., including a set of position coordinates and a timestamp) and a stopping point at satellite position 260. For example, if a user conducts a transaction (e.g., pays for lunch) during the weekend, it's more likely that the corresponding transaction is personal and not business related. For example, in some embodiments, application 120 may be software that categorizes the user's expenses and provides the user with a report of the user's (e.g., business and personal) expenditures. Examiner notes that user position data is continuously tracked/monitored/recorded when the user travels from a starting position 226, satellite position 250, satellite position 260, and satellite position 270, wherein a first sub-group 
generating a second data structure by gathering, for a subset of the plurality of segments, a corresponding labeled dataset of transactions within the plurality of electronic transactions, wherein labels for the corresponding labeled dataset of transactions are verified (paragraphs 23-24, 28, and 31, In such embodiments, having access to transaction times of the user's transactions, for example, enables application 120 to categorize certain transactions as business transactions and other transactions as personal transactions based on the transaction times (and other factors) and provide separate reports (e.g., a business income/expense report and a personal expense report) to the user In embodiments where application 120 determines the user's tax liability, the type or category of a transaction 108 may send the transaction record and the transaction type to classification module 116. Thereafter, classification module 116 may decompose the transaction record into a set of features (i.e., “featurize” the transaction), including a feature that indicates the transaction type. In some embodiments, application 120 also solicits input from the user to verify that the classification was accurately predicted. For example, application 120 can present the classification to the user for inspection and verification through a graphical user interface (GUI), such as via browser 132. If the user indicates the classification is incorrect, the application 120 presents the user with the set of possible categories in the classification scheme (e.g., in a drop-down box or other selection-type user interface element) and allows the user to indicate a corrected classification for the transaction. If the user indicates a corrected classification, the application 120 adds the transaction information, with the corrected classification, to training data repository 119. Similarly, if the user affirmatively indicates that the classification is correct, the transaction information (tagged with the confirmed classification) may be added to training data repository 119. Examiner notes that verified classified transactions are added to training data repository, which is considered as “gathering a second data stature comprising classified and verified transactions” ); 
adding, to the second data structure, information from the first data structure, wherein the information comprises past transaction data from past transactions at past times in the subset of the plurality of segments (paragraphs 31, 33, and 64-65, Similarly, 119. Training data repository 119 includes transaction information from previous transactions and corresponding classifications. Training data repository 119 is also periodically updated when user feedback is received from the user. Thus, adding a time-related (i.e., time of transaction) attribute to attributes that are used by machine-leaning model, such as 118A in FIG. 1, for classifying transactions results in enhancing the training data's accuracy. As more classifications are performed and user feedback is received, machine-learning model 118A becomes significantly more accurate in classifying transactions.  Examiner notes that collected transactions (i.e., past transactions) are transmitted to the users for verification, after the collected transactions are verified, the verified classified transactions are added to the training data repository (i.e., second data sturture));
applying, as input, the second data structure to a machine learning classifier (paragraph 28, Using the features generated by classification module 116 as input, machine-learning model 118A then predicts a classification for the transaction from a set of possible classifications (e.g., business, personal, etc.)); 
receiving, from the machine learning classifier, an assignment of a plurality of disambiguated labels to the plurality of electronic transactions (paragraph 28, transactions can be assigned to either business or personal classification); and 
storing, automatically in a financial management application, the plurality of disambiguated labels as assigned to the plurality of electronic transactions (Fig. 5, paragraph 81, Training data 526 includes transaction information, metadata, and 
With regard to claims 2 and 20, Wu discloses training the machine learning classifier using a training dataset which includes a plurality of pre-labeled prior electronic transactions (paragraph 33).  
With regard to claim 3, Wu discloses receiving, from the user, prior labels for prior electronic transactions; and associating the prior labels to the prior electronic transactions to form the pre-labeled prior electronic transactions (paragraph 28 and 33).  
With regard to claim 4, Wu discloses each of the plurality of electronic transactions comprises a corresponding data structure, each corresponding data structure comprises a plurality of data entries including a corresponding time of a corresponding transaction and a corresponding location of the corresponding transaction, and each corresponding labeled dataset occurs within a particular segment of the plurality of segments (Fig. 4a-4b, paragraph 67-68 and 70, FIG. 4A illustrates a table 400 including different types of similarity metrics that may be used for associating a business record with a transaction record 402.  for each business name, the table further includes a timestamp associated with a user position. In another example, a distance similarity score may be calculated for each business record based on how close the GPS coordinates of the user position, used to obtain the business records, are to the GPS coordinates associated with the business record).  
With regard to claims 5, 17, and 19, Wu discloses at least one of the plurality of electronic transactions is ambiguous, ambiguous comprises the at least one the plurality 
With regard to claim 6, Wu discloses the selected feature is selected from the group consisting of: time, space, and a combination of time and space (paragraphs 20, 23, 43, and 45, Examiner notes that a position coordinate with a radius and a timestamp can be considered as “a selected feature”).  
With regard to claim 8, Wu discloses adding, to the second data structure before applying the second data structure to the machine learning classifier, additional transaction data from additional transactions in segments other than the subset of the plurality of segments (paragraphs 3, 31, 35m 62, and 64, An additional set of attribute that may enable the machine-learning model to provide a more accurate classification for a transaction is the transaction's time. For example, a transaction for coffee on a weekday after the start of business hours may more likely be a business-related expense than a personal expense. using other attributes in addition to the description of the transaction, the transaction type, and an amount of the transaction, may enable machine-classification module 116 to provide a more accurate classification for a transaction. Thus, adding a time-related (i.e., time of transaction) attribute to attributes that are used by machine-leaning model, such as 118A in FIG. 1, for classifying transactions results in enhancing the training data's accuracy.).
With regard to claim 9, Wu discloses receiving a new transaction; determining a new segment of the plurality of segments in which the new transaction belongs; 43PATENT APPLICATIONATTORNEY DOCKET NO.: 37202/809001; 1811480USinputting the new transaction and a segment identifier for the new segment into the machine learning classifier; and receiving, as output of the machine learning classifier, a new label for the new transaction (paragraphs 20, 26 and 28,  number of parameters may be used as input into the predictive model including a transaction amount or description. Examiner notes that any incoming unclassified transaction can be considered as a new transaction record, which can be loaded to the machine learning model to predict a classification).  
claim 10, Wu discloses sub-dividing the geo-temporal trajectory comprises: defining a radius in space in which all transactions that take place within the radius are deemed to be within a single segment (paragraphs 43 and 45).  
With regard to claim 11, Wu discloses sub-dividing the geo-temporal trajectory further comprises: defining a density of transactions within the radius; and responsive to the density of transactions exceeding a threshold value, adjusting the radius (paragraphs 43-44, Accordingly, the threshold distance, as depicted for example in FIG. 2 by radius 240A, may need to be adjusted for performance. if the user is in a dense region (e.g., an urban environment), the threshold distance for consideration may be decreased from a default threshold in order to avoid capturing too many establishments).  
With regard to claim 12, Wu discloses a system comprising: 
a data repository storing: a plurality of electronic transactions of a user, a training dataset comprising pre-labeled prior electronic transactions, a geo-temporal trajectory of the user, wherein the geo-temporal trajectory comprises data that represents a continuous mapping of locations of a user along a physical path in space and corresponding times at which the user is at the location (paragraphs 42, 37-39, and 45-46), a first data structure comprising the geo-temporal trajectory divided into a plurality of segments comprising a plurality of subsets of the plurality of electronic transactions along the geo-temporal trajectory, wherein the geo-temporal trajectory is divided with respect to a selected feature (paragraphs 20, 23, 37-39, 42-43, and 45), 
a second data structure comprising a labeled dataset of transactions within the plurality of electronic transactions, wherein the labeled dataset is for a subset of the plurality of segments, wherein the labeled data set comprises verified labels of verified transactions within the plurality of electronic transactions, wherein information from the first data structure is added to the second data structure, and wherein the information comprises past transaction data from past transactions at past times in the subset of the plurality of segments, and44PATENT APPLICATION ATTORNEY DOCKET NO.: 37202/809001; 1811480USa plurality of disambiguated labels assigned to the plurality of electronic transactions (paragraphs 23-24, 28, 31, 33, and 64-65); 
a machine learning classifier, wherein the machine learning classifier is: trained using the training dataset, trained to determine how the geo-temporal trajectory influences labeling of the plurality of electronic transactions, and trained to classify the plurality of electronic transactions by receiving, as input, the second data structure and by outputting the plurality of disambiguated labels applicable to the plurality of electronic transactions (paragraphs 28 and 33); and 
a financial management application (FMA) programmed to: manage finances of a user, and apply the plurality of disambiguated labels to the plurality of electronic transactions to generate a third data structure (paragraph 30, For example, application 120 may update an aggregate amount associated with the user based on the classification (e.g., by adding the amount of the transaction to an aggregate amount). For example, the aggregate amount may be the sum of all deductible business expenses for the user in the current calendar year. Thus, if the transaction is a payment of gas for business operations, application 120 adds the amount of gas payment to the aggregate amount of deductible expenses).  
With regard to claim 15, Wu discloses the first data structure comprises, for each electronic transaction in a particular segment, a user identifier, a segment identifier, a time, a position, and a number of transactions within a segment (paragraphs 20 and 45-47, A number of parameters may be used as input into the predictive model including a transaction amount or description. The user trips or locations may be received from a mileage tracking application and may all have timestamps. Examiner notes that the 
With regard to claim 16, Wu discloses the second data structure comprises, for each electronic transaction in a particular segment, a user identifier, a transaction identifier, a segment identifier, a merchant identifier, an amount of the electronic transaction, and a description of the electronic transaction (Fig. 4a, paragraphs 20, 26-28, and 45-47, A machine learning or predictive model may be used to classify user transactions as, for example, business or personal transactions. Examiner notes that after the transaction record is classified, the classified transaction record is considered as the second data set structure).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U U.S. Patent Application Publication No. 2019/0295158 to Wu, in view of Karen Patent Application Publication No. KR 101914620 to Kim.
With regard to claims 7 and 13-14, Wu substantially discloses the claimed invention, however, Wu does not disclose the machine learning classifier comprises one of a deep learning classifier and a recurrent neural network. 
However, Kim teaches the machine learning classifier comprises one of a deep learning classifier and a recurrent neural network (The machine learning unit 130 may utilize various tools implemented in artificial intelligence. According to one embodiment, a data mining tool such as Weka may be used. The machine learning unit 130 can automatically select one or more kinds of machine learning algorithms in the course of selecting an account subject to transaction details. The types of such algorithms include Decision Tree, Random Forest, Bayesian Network, Support Vector Machine (SVM), Artificial Neural Network (ANN), Deep Learning Learning, CNN (Convolution Neural Network), RNN (Recurrent Neural Network), and the like, page 4, lines 16-21).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Wu to include, the machine learning classifier comprises one of a deep learning classifier and a recurrent neural network, as taught in Kim, in order to classify and pattern various transactions by applying the machine learning model (Kim, page 4, lines 3-4 and 12-15).
Response to Arguments
Applicants' arguments filed on 12/10/2021 have been fully considered but they are not fully persuasive especially in light of the previously references applied in the rejections. 
Applicants remark that “Wu does not disclose generating a second data structure by gathering, for a subset of the plurality of segments, a corresponding labeled dataset of transactions within the plurality of electronic transactions, wherein labels for the corresponding labeled dataset of transactions are verified; adding, to the second data structure, information from the first data structure, wherein the information comprises past transaction data from past transactions at past times in the subset of the plurality of segments”.
Examiner directs Applicants' attention to the office action above.

Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/ARIEL J YU/Primary Examiner, Art Unit 3687